DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
That the amendment to the claim languages filed on 10/14/22 has been fully considered and made of record.  Claims 1-13, 15-16 and new claims 17-18 are now pending of record 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	“a half-loop, a ring, or a coil” (claim 1, a bout line 5) is unclear since the metes and bounds of this is not clear.   Note:  a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.
	The recites: ”a); b); c); d); e)”(see claim 1 (lines 4, 6, 8, 9, 11) should be removed.   
	“ .” (claim 1, line 11) should be updated to:--“; wherein the number of devices includes the shaping device, the stripping device, the twisting device , and the compacting device , an adhesive device.”--, for clarity of the claim languages.
 	Since the shape has been define in line 4 of claim 1 as “a coil”, therefore the following:
	“said shape” (claim 1, line 8, 9” should be updated to:--said coil shape” , for clarity of the claim.
Similar to the above occurrence in line 3 of claims 2-3, respectively.
	“an adhesive device” (claim 4, line 2) should be updated to:--“the adhesive device” to reflect the changes as suggested above .
	“is introduced” (claim 3, line 4; claim 4, line 3) not positive method limitations, the use of: ”introducing the adhesive. . . “is/are suggested. 
	“said shape”(claim 5, line 3) should be more specific as --“the coil shape”--.
	“ is wire shaped  or tape shaped”( not a positive method limitation and is unclear and confusing, since the claim directed to the adhesive  and “ wire shaped or tape shaped ”does not fall into the category of adhesion. 
Claim 13 directed to an electric motor and is objected to because of the following informalities: Claim 13 appears to be in improper format therefore, it is suggested to rewrite claim 13 in standard independent claim format including all of the limitations of claim 1 instead of merely referring to claim 1.  Appropriate correction is required.
	“a stator” (claim 13, line 2) should be changed to method limitation, the use of: --“forming a stator .  .  .” is suggested.
	“the shape” (claim 17, line 2) should be more specific such as: -- “the coil shape”--. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-16 have been considered but are moot because the new ground of claim rejection and claim objection set forth above.
Further, applicant’s arguments have been acknowledged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt